The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 1-20 are pending.  Claims 9-20 are withdrawn.  Claims 1-8 are under examination. 

Information Disclosure Statement
	The information disclosure statements filed on 5/6/2020 and 8/20/2021 have been considered by the examiner.  

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-8) in the reply filed on 06/03/2022 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/03/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-8 are rejected under USC 101 as being toward a product of nature. Liquid cannabinoids are pulled from cannabis plants in oil form (a liquid).  Sugars and proteins from the plant are naturally occurring in a plant and natural oils are organic solvents.  Garcia et al (Foods, 2021, volume 10, pages 1-15) teaches that hemp seed oil bodies exist in hemp seeds (abstract and introduction).  Garcia teaches THC in hemp seeds (section 2.1).  Garcia teaches proteins that are membrane specific or extraneous (abstract).  Cerino et al (Cannabis and Cannabinoid Research, 2021, volume 6, pages 19-27) teaches that organic hemp seed oils have THC, CBD and 30 other cannabinoids (abstract and future directions).  Thus, the concentration of cannabinoids is higher than the 0.2wt% THC (mentioned in Introduction of Cerino).  Some cannabis plants are known to have higher cannabinoid content than others.  Oils can form a solid or semi-solid film if applied to a surface and allowed to dry for some amount of time or if kept at cooler temperatures will at least thicken to semisolid, and thus, this is an ability of oils.  The thickness would depend on how much oil is distributed over an area of surface.   Callaway (AOCS.org, Hempseed oil in a nutshell, March 2010) provides that hempseed oil  contains fatty acids that make it a fine drying oil to form coatings (first paragraph of Callaway).  
	Instant claim 4 is also based on the compositions ability to form solid or semi-solid.  Since this can occur under natural conditions for hempseed oils, it would happen on skin.  
	Instant claims 3 and 7 are to functions of the composition when applied to the body or skin.  The claims are to a composition so if nature provides the cannabinoid in liquid form that can become solid or semi-solid, it will provide for a formulation with such ability.  If the oil dries on the skin then close to 100% of the cannabinoids would be expected to be present (or a majority thereof).  
	Claim 8 is to an intended use of the composition to treat pain.  Cerino under hemp bioactive compounds recognizes that CBD is anti-inflammatory (Hemp bioactive compounds), and thus, could control pain from inflammation.  
	Perhaps, applicant might define the liquid components and type of polymer (thickening polymer or gelling polymer) to put the composition in a state that is different from naturally occurring cannabis oils.  See applicant’s examples having nitrocellulose (polymer), ethyl alcohol (a liquid solvent) and diethyl ether (another liquid solvent).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 6 is indefinite for the recitation of “, cannabitriol, and nabilone, or combinations thereof” at the end of the Markush group.  It is unclear if applicant means the “or combinations thereof” to come out of the Markush group or if the combinations can be a cannabinoid from the group along with other cannabinoids not provided in the group.  A Markush group with “selected from the group consisting of” follows the form of “selected from the group consisting of A, B and C”, so it would appear that the group ends with “and nabilone”.  However, applicant may mean to end the claim with “and combinations thereof” to allow for mixtures of cannabinoids from within the group.  For the purpose of compact prosecution as long as the prior art teaches a cannabinoid from the group, other cannabinoids outside the group may be present when reading claim 6.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Navon WO2018011798.  
Navon teaches drug delivery devices and dosage units for cannabinoids (abstract).  Navon teaches a THC 5%, CBD 5%, formulation with Peceol (an oily vehicle, organic solvent), Kolliphor EL (nonionic solubilizer and emulsifier), Klucel EF (hydroxypropylcellulose polymer), and Compracel (table 6).  Under table 6, it is noted that THC and CBD are dissolved in Peceol and Kolliphor and that then the Klucel EF and Compracel are added.  Under table 6, it is noted that after drying the emulsion (liquid) a film is formed.  Additionally, note table 11 with CBD, THC, peceol, and Klucel.  Also, note table 19 and table 23. Also, see table 26 and under table 26 in example 18.  Navon provides that cannabinoid therapy is used in many conditions including pain (paragraphs 94 and 147). 
Claims 3, 4 and 7 are toward the function of the composition of claim 1 when applied to subject, but the claim is toward a composition.  Since Navon teaches a formulation claim 1, it will have this function when applied as such. Since they are liquid with thickening/gelling polymers, they are capable of entering skin pores and being semisolid or solid.  The compositions of Navon can form solid or semisolid films.  

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aung-Din US 20160256411.  
Aung-Din teaches a topical formulation with cannabinoid drugs including cannabidiol (abstract).  Aung-Din teaches a cream with cannabinoid drugs, ethoxydiglycol, water, glycerin, cetearyl alcohol, polyacrylamide, xanthan gum and other ingredients (example 1).  Aung-Din teaches a topical formulation with 1.6% CBD, pluronic, Carbomer hydroalcoholic gel and ethyl alcohol (example 2).  Example 4 provides the composition of example 2 including 0.75% to 10% CBD.  Paragraph 26 provides for delivery of cannabinoid drugs through the skin.  Paragraphs 28-29 provide a topical formulation and that it can be provided as a controlled release formulation.  Aung-Din provides an oil based CBD with CBD oil, DMSO and base with CBD concentrations from 0.75% to 3% (example 3).  Aung-Din notes that CBD is the medical component of cannabis and hemp, and thus, CBD oil can be hemp oil (paragraph 71).  Aung-Din provides for different polymers in topical formulations (paragraph 169).  Aung-Din provides for solvents like ethanol and DMS, i-PrOH and benzylbenzoate (paragraph 201).  Aung-Din teaches liquid (paragraphs 179-180).  The cream and gel topical formulations of Aung-Din would be liquid as they are free flowing even though thickened to some degree.  Aung-Din provides for a liquid that forms a gel or colloid or semisolid after injection (paragraph 196).  Aung-Din teaches treatment of pain and other conditions (paragraphs 10 and 11).  
Claims 3, 4 and 7 are toward the function of the composition of claim 1 when applied to subject, but the claim is toward a composition.  Since Aung-Din teaches a formulation claim 1, it will have these functions when applied as such. Since they are liquid with thickening/gelling polymers, they are capable of entering skin pores and being semisolid or solid.  The compositions of Aung-Din can form solid or semisolid films.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 in addition to Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Navon WO2018011798 and Schaneville US 20170290870.  
Navon teaches the claims as discussed above.
Navon does not teach hemp oil. 
Schaneville teaches films made with active agents from hemp or cannabis (abstract).  Schaneville teaches CBD hemp oil (paragraph 32).
Thus, one of ordinary skill in the art at the time of instant filing would have included CBD hemp oil by teachings of Schaneville into formulations of Navon as being a source of cannabinoids for a formulation capable of forming films.  There would be a reasonable expectation of success in including cannabinoids in this form and still obtaining the product of Navon.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anastassov US 20160374958 teaches a formulation in different forms like sprays, creams, liquids or powder that has cannabinoids (abstract and examples).  Anastassov would have been used similarly to Aung-Din (cited above), and thus, repetitive.  

No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613